                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

    SMH ENTERPRISES, L.L.C.                                 CIVIL ACTION

    VERSUS                                                    NO. 20-2970

    KRISPY KRUNCHY FOODS, L.L.C.,                         SECTION “R” (2)
    ET AL.



                          ORDER AND REASONS


       Before the Court is plaintiff SMH Enterprises, L.L.C.’s (“SMH”) motion

for reconsideration1 of the Court’s Order and Reasons2 denying in part

plaintiff’s motion to dismiss3 defendant Krispy Krunchy Foods, L.L.C.’s

(“KKF”) counterclaims. For the following reasons, the Court denies the

motion to reconsider.



I.     BACKGROUND

       This case arises from an alleged misappropriation of plaintiff’s trade

secrets. In a complaint4 filed on November 2, 2020, plaintiff SMH, a

software company, alleges that it built a bespoke employee-training software


1      R. Doc. 140.
2      R. Doc. 138.
3      R. Doc. 42.
4      R. Doc. 1.
platform for defendant KKF, which sells products to numerous Krispy

Krunchy Chicken fast food restaurants. 5 SMH states that KKF, working with

defendants Parthenon Software Group, Inc. and Andrew Schmitt,

misappropriated information from SMH’s software and used that

information to develop its own, competing employee-training platform. 6

SMH sued KKF, Parthenon, and Schmitt for alleged violations of federal and

Louisiana law.7

     On December 9, 2020, KKF filed several counterclaims against SMH,

including for violations of the Computer Fraud and Abuse Act (“CFAA”), 18

U.S.C. § 1030, for breach of contract under Louisiana law, and for redhibition

under Louisiana law. 8 SMH moved to dismiss the counterclaims.9 In an

Order and Reasons, the Court granted the motion in part and denied the

motion in part.10 As relevant here, the Court denied SMH’s motion to

dismiss the breach of contract claim.11 SMH now seeks reconsideration of

the Court’s Order as to the breach of contract claim, again requesting that




5    Id. at 3, ¶¶ 5-7, 9-17.
6    Id. at 14-15, ¶¶ 29-31.
7    See id. at 18-29.
8    R. Doc. 23.
9    R. Doc. 42.
10   R. Doc. 138.
11   Id. at 18-24.
                                      2
the Court dismiss the claim. 12     KKF opposes the motion. 13       The Court

considers the parties’ arguments below.



II.   LEGAL STANDARD

      Federal Rule of Civil Procedure 54(b) 14 provides that an order that

adjudicates fewer than all the claims among all the parties “may be revised

at any time” before the entry of a final judgment. As Rule 54 recognizes, a

district court “possesses the inherent procedural power to reconsider,

rescind, or modify an interlocutory order for cause seen by it to be sufficient.”

Melancon v. Texaco, Inc., 659 F.2d 551, 553 (5th Cir. 1981). Under Rule

54(b), “the trial court is free to reconsider and reverse its decision for any

reason it deems sufficient, even in the absence of new evidence or an


12    R. Doc. 140.
13    R. Doc. 141.
14    The Court notes that SMH moves for reconsideration under Rule 59.
R. Doc. 140. But Rule 59 applies “only to final judgments.” Guidry v. Noble
Drilling Servs. Inc., No. 16-4135, 2018 WL 4462581, at *2 (E.D. La. Sept. 18,
2018); Brown Est. v. New York Life Ins. Co., No. 17-1486, 2018 WL 4520199,
at *1 (W.D. La. Apr. 25, 2018). Here, the Order and Reasons at issue,
deciding SMH’s motion to dismiss, is an interlocutory order. See Matter of
Pickle, 149 F.3d 1174 (5th Cir. 1998) (“In general, an order denying a motion
to dismiss is considered a nonappealable interlocutory order.”). Thus, the
appropriate procedural rule for SMH’s motion is Rule 54(b). Because courts
apply the same standards for a motion to reconsider under Rule 54(b) and
Rule 59, Castrillo v. Am. Home Mortg. Servicing, Inc., No. 09-4369, 2010
WL 1424398, at *4 (E.D. La. Apr. 5, 2010), the Court proceeds to consider
the merits of SMH’s motion under Rule 54(b).
                                       3
intervening change in or clarification of the substantive law.” Austin v.

Kroger Tex., L.P., 864 F.3d 326, 336 (5th Cir. 2017). Although the district

court’s discretion in this regard is broad, it is exercised sparingly in order to

forestall the perpetual reexamination of orders and the resulting burdens

and delays. See Calpetco 1981 v. Marshall Expl., Inc., 989 F.2d 1408, 1414-

15 (5th Cir. 1993).

      Courts evaluate motions to reconsider interlocutory orders under the

same standards that govern Rule 59(e) motions to alter or amend a final

judgment. See Pierce v. Kellogg Brown & Root, Inc., No. 15-6485, 2017 WL

2082947, at *1 (E.D. La. May 15, 2017); Hill v. New Orleans City, No. 13-

2463, 2016 WL 4180809, at *8 (E.D. La. Aug. 8, 2016) (citing Lightfoot v.

Hartford Fire Ins. Co., No. 07-4833, 2012 WL 711842, at *2 (E.D. La. Mar.

5, 2012)). The proper inquiry therefore is whether the moving party has

“clearly establish[ed] either a manifest error of law or fact or . . . present[ed]

newly discovered evidence.” Ross v. Marshall, 426 F.3d 745, 763 (5th Cir.

2005) (quoting Simon v. United States, 891 F.2d 1154, 1159 (5th Cir. 1990)).

A motion to reconsider is “not the proper vehicle for rehashing evidence,

legal theories, or arguments that could have been offered or raised before the

entry of [the order].” Templet v. HydroChem Inc., 367 F.3d 473, 478-79 (5th




                                        4
Cir. 2004).    The Court is mindful that “[r]econsideration . . . is an

extraordinary remedy that should be used sparingly.” Id. at 479.



III. DISCUSSION

      Relying on the agreement between the parties, entitled the “Terms and

Conditions,”15 SMH makes two arguments in support of reconsideration.

First, SMH argues that the Court made an error of fact and incorrectly

interpreted the agreement’s Section 9(k),16 which limits SMH’s liability when

its software platform is integrated with third-party services. Second, it

argues that KKF waived its right to bring a breach of contract claim pursuant

to Section 4(a) in the Terms and Conditions.17

      A.    Third-Party Service Provision

      Section 9(k) of the Terms and Conditions, contained in the “[g]eneral”

section of the agreement, states as follows:

      To the extent that the Deliverables are integrated with any third
      party services, including social media services (e.g. Facebook,
      Twitter, Instagram, Tumblr, SnapChat, YouTube, etc.), as
      between [KKF] and [SMH], [KKF] is solely responsible for
      ensuring that its use of those third party services is in compliance
      with any applicable terms and conditions, guidelines, and
      privacy policies of such third party services. [SMH] is not liable
      for [KKF’s] actions or non-actions or the use of third parties of

15    R. Doc. 3-2 at 7-11.
16    Id. at 11, § 9(k).
17    Id. at 9, § 4(a).
                                       5
      any Deliverable through such third party services, terms,
      conditions, or policies. 18

SMH contends that KKF implemented its software, the “Spectrum Engine,”

by integrating it with platforms, the “oHub” and/or “oTracker,” which were

administered by a third party, Potenza Innovations.19 According to SMH,

Potenza caused deficiencies in the employee training software—which it

asserts are the bases for KKF’s claims—when it failed to properly integrate

the Spectrum Engine into the oHub or oTracker. 20

      In its motion to dismiss, SMH previously relied on Section 9(k).21

There, SMH argued that Parthenon created the complained-of problems

with the Spectrum Engine, and that KKF could not hold SMH liable for those

problems.22 The Court rejected this argument in its Order and Reasons,

stating that:

      KKF is not seeking to hold SMH liable for deficiencies in KKF’s
      platform, or for its own actions regarding the use of third-party
      services—which the cited provision may apply to. Instead, KKF
      is seeking to hold SMH liable for deficiencies in and failure to
      maintain the Spectrum Engine during the period that KKF used
      SMH’s product. The provision related to third-party services is,
      on its face, inapplicable to KKF’s claim for breach of contract. 23


18    R. Doc. 3-2 at 11, § 9.
19    R. Doc. 140-1 at 3-4.
20    Id.
21    See R. Doc. 42-1 at 11.
22    Id.
23    R. Doc. 138 at 24.
                                      6
Although SMH clarifies its argument in its motion for reconsideration, and

shifts blame from Parthenon to Potenza, there is nothing on the face of the

counterclaim that implicates the services of Potenza, any more than there is

with respect to Parthenon. KKF’s claim is based on alleged deficiencies in

the training platform and maintenance services that SMH provided. 24 In its

counterclaim, KKF does not seek to hold SMH liable for the problems

allegedly created by third parties. SMH’s factual arguments concerning the

entity at fault for the problems go well beyond the face of the counterclaim

and cannot be considered on a motion to dismiss. See Brand Coupon

Network, L.L.C. v. Catalina Mktg. Corp., 748 F.3d 631, 635 (5th Cir. 2014)

(“On a Rule 12(b)(6) motion, a district court generally must limit itself to the

contents of the pleadings, including attachments[, and] documents attached

to either a motion to dismiss or an opposition to that motion when the

documents are referred to in the pleadings and are central to a plaintiff’s

claims.”). The Court finds that the third-party service provision does not

preclude KKF’s breach of contract claim.

      B.    Warranty Provision

      SMH argues for the first time in its motion for reconsideration that

Section 4(a) of the Terms and Conditions effectively operates as a waiver of


24    R. Doc. 23 at 5-6, ¶¶ 26-33.
                                       7
KKF’s breach of contract claim. A motion to reconsider “is not the proper

vehicle for rehashing evidence, legal theories, or arguments that could have

been offered or raised” before the Court issued its decision. Templet v.

HydroChem Inc., 367 F.3d 473, 479 (5th Cir. 2004) (discussing motions to

reconsider under Rule 59(e)); see also Rosenzweig v. Azurix Corp., 332 F.3d

854, 863-64 (5th Cir. 2003) (stating that a motion to reconsider “‘cannot be

used to raise arguments which could, and should have been made before the

judgment issued’” (quoting Simon v. United States, 891 F.2d 1154, 1159 (5th

Cir. 1990))). SMH’s failure to raise this argument in its motion to dismiss

precludes its success here.

      Moreover, even entertaining SMH’s argument, the Court finds that

reconsideration is inappropriate. Section 4(a), a provision in the document’s

“warranty” section, deals with SMH’s obligation to perform “Services”25 with

“reasonable care in a diligent and competent manner.” 26 The provision

states that “[SMH’s] sole obligation shall be to correct any non-conformance

with this warranty, provided that [KKF] gives [SMH] written notice within


25    The Terms and Conditions do not specifically define the term
“Services.” The document states that it “govern[s] the Services provided by
SMH . . . as set forth in the Scope of Work issued to [KKF].” R. Doc. 3-2 at 7.
The Scope of Work indicates that SMH agreed to “develop an effective and
secure video training experience” for KKF, and “provide[] ongoing
maintenance and monitoring.” R. Doc. 76-1 at 3.
26    R. Doc. 3-2 at 9, § 4(a).
                                        8
ten (10) days after the Services are performed or successful completion of the

acceptance test plan, if applicable.”27

      But Section 4(a) does not bar KKF from suing based on an alleged

breach of the warranty provided. Indeed, SMH concedes as much in its

motion for reconsideration, acknowledging that “KKF might have advanced

a viable breach of contract/breach of warranty claim by [timely providing]

written notice . . . .” 28 SMH argues that KKF failed to provide the required

notice, thus forfeiting its breach of contract claim. Again, KKF’s purported

failure to provide notice is a factual assertion that goes beyond the pleadings,

and cannot be considered on a Rule 12(b)(6) motion to dismiss. See Brand

Coupon Network, 748 F.3d at 635.              The operative pleading, KKF’s

counterclaim, leads to the “reasonable inference” that KKF timely notified

SMH of deficiencies in the services provided. Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 547 (2007)).

For example, KKF alleges that, “[s]hortly after the Platform’s launch [in

2016], KKF noticed significant problems with Platform reliability,” but that

SMH was “unable to prevent or fix the recurring problems with the

Platform.” 29 Additionally, KKF alleges that Parthenon worked with SMH “on


27    Id.
28    R. Doc. 140-1 at 6.
29    R. Doc. 23 at 3, ¶ 13.
                                          9
numerous occasions” to remedy some of the platform’s issues. 30 These

allegations clearly suggest that KKF provided SMH with notice of its

complaints.

      In short, SMH again fails to point to a clause in the Terms and

Conditions under which KKF has forfeited its breach of contract claim. For

the reasons stated in the Court’s Order and Reasons, and for the reasons

stated here, the Court denies SMH’s motion to reconsider.



IV.   CONCLUSION

      The Court DENIES SMH Enterprises, L.L.C.’s motion to reconsider.




            New Orleans, Louisiana, this _____
                                          8th day of July, 2021.


                      _____________________
                           SARAH S. VANCE
                    UNITED STATES DISTRICT JUDGE




30    Id.
                                    10
